 

Interim Decision 41535

Marrer or Pacueco
In Visa Petition Proceedings
; ‘HHW-N-634
"Decided by Regional Commissioner November 12, 1965

Petition by the owner and operator of a restaurant and night club in Hawail
who desires the sorvices of boneficiarier, professional Japanese female
wrestlers, as a night club entertainment act, is granted to accord them non-
immigrant status as temporary workers under section 101(a) (15) (H) (11),
Immigration and Nationality Act, since domestic persons qualified and will-
ing ta acrent fhe emnlovment offer are not available to petitioner where the ©
Hawaii Employment Service treats beneficiaries as sporting participants and
finds it infeasible to attempt to determine availability, 2 representative of
the relating union considers the beneficiaries to be an extraordinary novelty
act, and a professional wrestling assoclation, although stating there are
sufficient female wrestlers available in the United States, considers the
beneficiaries to be entertainers, 7

Discussiuns This cose is before the Regional Commiscionor on
certification from the decision of the District Director who denied
the petition on the grounds that the petitioner has failed to estab-
lish that unemployed persons capable of providing professional fe-
male wrestling entertainment cannot be found in the United States.

The petitioner is owner and operator of a restaurant and night
club doing business as the Oasis Cafe and Night Club. He desires
tho services of the beneficiaries ns 9 night club entertainment: act.

‘The beneficiaries, all natives and citizens of Japan, presently re-
side in Japan and are engaged as professional wrestlers appearing
both in sports arenas and night clubs.

8 CFR 214.9(h) (2) (ii) states “A United States Employment Serv-
ice clearance order concerning the nonavilability of qualified per-
sons in the United States and stating its policies have been obscrved
shall be attached to avary submitted nonimmigrant visa petition to
accord an alien # classification under section 101(a) (15) (H) (ii) of
the Act unless the petitioner has been informed by the Immigration
and Naturalization Service that a clearanca order for the benefi-
ciary’s occupation is not required.” a 7

427
Interim Decision #1535

The Hawaii State Employment Service, an affiliate of the United
States Employment Service, has declined to issue a clearance order
Jn this case. In arriving at this decision, it stated as follows:

‘We have considered your recent verbal request for four female Japanese
wrestlers to’ perform ax a ‘novelty act’ on the premises of Oasis Cafe and
‘Night Club, Although wrestlers in this situation could possibly be classified as
entertainers, subject: to the usual labor clearance, we prefer to treat these
positions as openings for sporting participants, ‘This is based on the fact
that candidates sought must be members of a professionnl wrestling organisa-
tion, However, since persons in this enategory do not customarily register

swith the lLcal public employment office, and we Imow of no recognized wrestling
ARENcy WIUNIN The SULE, 1b Is Cet Unal Lats io an occupation, tthe natnra af

which makes it unfeasible for the Employment Service to attempt to determine
availability’. (Employment Security Manudl—Part II, Section 1861).

The National Wrestling Alliance in their letter of June 21, 1965
indicated professional girl wrestlers are available in the United

“States, In their letter of June 25, 1965 they state they have found ~

the petitioner is not a legitimate wrestling promoter and that the
henenciaries Were merely tu be cuterlaincss ab the petitioner's night

club. 7 7
In reply to an inquiry by this Service, o representative 6f the
American Guild of Variety Artists replied as follows: :

Please be advised that this office has no objection to the petition submitted
by Bill Pacheco to bring in the following from Japan to work'in the Oasis as
a wrestling act. .

Chlyvay Ocala

Sumiko Yamamoto

Sadayo Ino,

‘Teruko Sato
We doom thia ac an extraordinary novelty act and will Insist thet they be-
come members of A.G.V.A.

‘We are now faced with the following series of events:

J. A petition to‘ classify the beneficlaries as persons of distinguished
merit and as professional wrestlers was denied on the grounds
the “Tokyo Pro Wrestling Association was unknown as a wrestling
association ana therefore their statement did not satisfactorily ¢s-
tablish the ability and experience of the beneficiaries as wrestlers”.

Wi. The Hawai State Employment Service finds the beneficlaries are

- wrestlers rather than entertainers ond bases this, decision on the
fact the beneficiaries must be members of a professional wrestling
organization. - Soe

Ut. The American Guild of Variety Artictu considers the bonoficiaries to
be an “extraordinary novelty act” and will insist they become mem-
bers of that organization. A

IV. The National Wrestling Alliance, although stating there are sufficient
fomale wrortlors availahlo in the Tnited States. considers the bene-
ficiaries “merely to be entertainers”, _

 

428
Interim Decision #1535

‘V." The petitioner has testified female professional wrestlers are not
available to him as he is not a member of a wrestli giassoclation.

Petitioner has been placed in a precarious position by tho diver-
gent opinions of the various organizations involved. His petition
for status of the beneficiaries as aliens of distinguished merit and
ability was denied hecause of lack of recognition of the organiza-
tion to which they belong, yet, the Hewaii State Employment
Service bases its decision to classify the position the beneficiaries
are to fill ds one requiring sporting participants rather than enter-
tainoro upon the fact that they muct be mombore of a prnfossinnal
wrestling organization. The National Wrestling Alliance states fe-
male professional wrestlers are available yet, refuses to supply them
to the petitioner on the grounds that: he is not a legitimate wrestling
promoter,

‘The Hawaii State Employment Service has found the position in
question is one in which it is unfeasible to attempt to determine
availability of persone in tha Tinited States Tespite allegations
concerning the availability of professional women wrestlers in the
United States, the fact remains the petitioner is not engaged in
wrestling promotion and desires the services of the beneficiaries as
an enterafnment act ina night club. The beneficiaries will not enter
into competition with other athletes and will confine their activities
to the petitioner’s night club.

After careful consideration of all the evidence in this case, it is
concluded that the petitioner has established need for the benefici-
aries’ services and that domestic persons qualified and willing to ac:
cept the employment offer are not available to the petitioner. Ac-
cordingly, the District Director's order will be vacated, and the
petition approved.

ORDER: It is ordered that the District Director’s order denying
the petition on the grounds stated be vacated.

It is further ordered that the petition for the status of the bene-
ficiaries under section 101(a) (15) (H1) (ii) be and the same is hereby
approved.

 

429
